Citation Nr: 9913058	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lymphedema of the left lower extremity, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for chronic 
lymphedema of the right lower extremity, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1992 to 
February 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from February 1996 and May 1996 rating 
decisions of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), that assigned a separate 
30 percent rating for the veteran's left leg lymphedema and a 
10 percent rating for the right leg lymphedema.  
Subsequently, the veteran moved to Florida and the St. 
Petersburg Florida RO now has original jurisdiction of the 
veteran's claims.


REMAND

The veteran contends that the severity of his service-
connected lymphedema of the left and right lower extremities 
warrants higher disability evaluations than the current 30 
and 10 percent respectively assigned ratings.  The Board has 
determined that additional due process and evidentiary 
development are needed prior to appellate disposition of the 
veteran's claims.

Due Process

The veteran's service-connected lymphedema has been evaluated 
by analogy to post-phlebitic syndrome under the provisions of 
38 C.F.R. § 4.104, Code 7199-7121.  However, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, was amended including the 
criteria for evaluating diseases of the arteries and veins, 
effective January 12, 1998.  See 62 Fed. Reg. 65207 through 
65224 (December 11, 1997).  The modified rating schedule 
changed the rating criteria for post-phlebitic syndrome under 
Diagnostic Code 7121.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1998).  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

Since the new regulations were not in effect when the 
February and May 1996 rating decisions were made, the RO has 
not considered the new regulations.  Moreover, the veteran 
and his representative have not been provided notice of the 
new regulations and have not had an opportunity to submit 
evidence and argument related to the new regulations.  
Therefore, due process considerations require that this claim 
be remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

After completing the following evidentiary development, the 
RO should determine which version of the rating criteria, if 
either, is more favorable to the claims for increased ratings 
from January 1998 and rate the veteran's lymphedema of the 
left and right legs under the more favorable version.  If 
neither is more favorable, use the new criteria.  Thereafter, 
the supplemental statement of the case must inform the 
veteran of the new rating criteria for post-phlebitic 
syndrome.

Evidentiary Development

The veteran was last afforded a VA medical examination for 
compensation purposes in April 1996.  He contends that the 
frequency and duration of his recurring symptoms has 
significantly increased since the time of that examination.  
Furthermore, it was noted during the February 1999 personal 
hearing, that the veteran should have had a follow-up 
compensation examination in April 1998; however, it was never 
scheduled.  Thus, the veteran's service representative has 
requested that the case be remanded to provide the veteran 
with a current examination.  Additionally, the veteran 
indicated during his testimony that there were additional VA 
medical records which had not been associated with his claims 
folder.  Specifically, he testified that he received 
treatment from 1996 through 1997 at a VA medical facility 
located at Ft. Gordon, Georgia.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Thus, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Accordingly, these claims are REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
lymphedema of the left and right legs 
since 1997.  After securing any necessary 
release, request records of any treatment 
identified by the veteran.  Associate all 
records received with the claims file.  
These should include the veteran's 
treatment records from the VA medical 
facility at Ft. Gordon, Georgia dated 
from 1996 through 1997, as well as all 
current VA treatment records.  If private 
treatment is reported and those records 
are not obtained, tell the veteran, so 
that he will have an opportunity to 
obtain the records and submit them, in 
keeping with his responsibility to submit 
evidence in support of his claims.  
38 C.F.R. § 3.159(c) (1998).

2.  After completion of the above 
evidentiary development, schedule the 
veteran for a VA examination with the 
appropriate specialist(s) in order to 
evaluate his service-connected 
lymphedema.  The examiner(s) must be 
provided with the claims folder and a 
copy of this REMAND prior to examination 
of the veteran.  The examiner(s) should 
perform all special tests or studies 
deemed necessary to evaluate the 
veteran's service-connected lymphedema.  
The examiner(s) should provide a clear 
description of the symptomatology 
associated with the service-connected 
lymphedema, such as the extent and 
frequency of edema, stasis pigmentation, 
subcutaneous induration, ulceration, or 
eczema; whether symptoms are increased by 
prolonged standing or walking; and the 
degree of impairment, if any, caused by 
such symptomatology on the veteran's 
ability to work.  

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claims for increased disability 
ratings for lymphedema of the left and 
right legs, with consideration of any 
additional evidence developed upon 
remand.  The RO should consider: 1) 
whether the veteran was entitled to 
increased disability ratings prior to 
January 12, 1998, according to the rating 
criteria in effect prior to January 1998; 
and (2) whether either the new or the old 
version of the rating criteria for 
diseases of the arteries and veins is 
more favorable to the veteran's claims 
for increased disability ratings from 
January 12, 1998.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from January 12, 1998.  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes the rating 
criteria in effect for diseases of the 
arteries and veins from January 12, 1998.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






